Citation Nr: 1621424	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for loss of smell due to jet fuel exposure.  

3.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicidal agents such as Agent Orange.  

4.  Entitlement to service connection for a respiratory disorder.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, denying the claims currently on appeal.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  In the present case, the Veteran has claimed service connection for PTSD.  However, the record reflects that he has received other psychiatric diagnoses such as major depressive disorder.  Therefore, the claim has been characterized as one of service connection for a psychiatric disorder, to include PTSD.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, loss of smell, diabetes mellitus, type II, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran does not suffer from hearing loss for VA purposes.  

5.  The Veteran's reported tinnitus did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in April 2010 and March 2011 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also informed as to how VA determines the appropriate disability rating and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received a VA medical audio examination in July 2010, and VA has obtained this record as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examination is well-supported by clinical findings and a full rationale.  The examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as tinnitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Hearing Loss

The Veteran contends that he is entitled to service connection for hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not suffered from a chronic hearing loss disability, for VA purposes, at any time since his separation from active duty.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he suffered from hearing loss, for VA purposes, during his military service.  There is no evidence of hearing loss being diagnosed during active duty or the Veteran complaining of any symptoms such as impaired hearing.  According to the Veteran's August 1975 separation examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
15
LEFT
30
20
20
20
15

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2015).  Therefore, there is no evidence of hearing loss, for VA purposes, at the time of the Veteran's separation from active duty.  

Likewise, post-service evidence fails to demonstrate that the Veteran suffers from a current hearing loss disability for VA purposes.  On the authorized audiological evaluation performed during the Veteran's July 2010 VA examination, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
25
LEFT
10
20
15
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  As such, the evidence of record fails to reflect that the Veteran was suffering from hearing loss for VA purposes at the time of his July 2010 VA examination.  See 38 C.F.R. § 3.385.  

At no time since July 2010 has the Veteran submitted any evidence to suggest that he now suffers from a hearing loss disability for VA purposes.  While he has complained of impaired hearing, the numeric values upon competent evaluation reveal that he does not suffer from hearing loss for VA purposes.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss of either ear, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for hearing loss must be denied.

Tinnitus

Finally, the Veteran contends that he is entitled to service connection for tinnitus.  However, the preponderance of the evidence of record demonstrates that the Veteran's reported tinnitus did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he suffered from tinnitus or reported associated symptomatology during his active military service.  According to his August 1975 separation examination report, an evaluation of the Veteran's ears was deemed to be normal.  Also, as discussed in the previous section, the Veteran's hearing was normal for VA purposes at the time of separation from active duty.  Therefore, there is no evidence of tinnitus manifesting during military service.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran's tinnitus did not manifest until many decades after separation from active duty, and is not otherwise related to military service.  According to the July 2010 VA examination report, the Veteran reported that his tinnitus did not begin "until a couple of years ago," or, as noted by the examiner, approximately 33 years after military noise exposure.  In addition, the Veteran had several medical conditions that are known to cause tinnitus.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for tinnitus.  There is no evidence of this condition during active duty, and the Veteran himself has reported that this condition did not manifest until more than three decades after separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the Veteran has not alleged any symptoms of tinnitus for more than three decades after separation, suggesting that this has not been a chronic disability since his separation from active duty.  

The Board recognizes that the Veteran believes his tinnitus is related to his military service.  However, the record does not contain any evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking tinnitus to events that occurred decades earlier.  The Veteran has also not suggested that this condition has existed since his military service, or shortly thereafter, and the record contains no other competent evidence suggesting a link between the Veteran's current tinnitus and military service.  As such, the Veteran's assertions fail to demonstrate that service connection for tinnitus is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus must be denied.



ORDER

The claim of entitlement to service connection for hearing loss is denied.  

The claim of entitlement to service connection for tinnitus is denied.  


REMAND

Psychiatric Disorder

The Veteran also contends that he is entitled to service connection for PTSD.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran has been diagnosed with a psychiatric disorder, to include major depressive disorder.  The Veteran stated in his March notice of disagreement that he was having a hard time thinking about the people he killed while in Vietnam.  

In July 2010, the JSRRC made a formal finding of a lack of information required to corroborate the reported stressor(s) associated with a claim for service connection for PTSD.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  However, other mental disorders, such as major depressive disorder, do not require corroboration of an in-service stressor.  

The record does not reflect that the Veteran has been scheduled for a VA psychiatric examination.  As such, he should be scheduled for one before an appropriate individual so that he can be determined what psychiatric disorder, or disorders, the Veteran presently suffers from.  An opinion is then to be offered as to whether it is at least as likely as not that any diagnosed psychiatric disability manifested during, or as a result of, active military service.  

Diabetes Mellitus

The Veteran also contends that he is entitled to service connection for diabetes mellitus.  Specifically, he has asserted that he was exposed to Agent Orange while serving in or around Vietnam in 1975.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service personnel records do not directly reflect that he served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, while aboard the USS Hancock.  A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
	
Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  

The record reflects that the Veteran served aboard the USS Hancock from October 1972 through July 1975.  The Veteran's representative argued that the USS Hancock logged 12 Vietnam cruises, including March 18, 1975, to October 20, 1975, participating in Operation "Eagle Pull" evacuation of Phnom Penh, Cambodia, and Operation "Frequent Wind" evacuation of Saigon, South Vietnam in 1975.  

In August 2011, VA made a formal finding of a lack of information required to corroborate in-country Vietnam service.  It was noted that all procedures to obtain the information from the Veteran had been properly followed.  However, the Board finds that additional efforts should be taken.  Specifically, the ship logs/deck logs should be requested for the USS Hancock from March 1975 through July 1975 (when the Veteran's service aboard the USS Hancock completed).  A search of the archives does confirm that the USS Hancock participated in both Operation "Eagle Pull" and Operation "Phnom Penh."  What is not clear is whether the ship or any of those serving aboard the ship would have had a reason to enter the inland waters of Vietnam or physically step foot on the shore of Vietnam.  Therefore, additional attempts should be taken to verify this information prior to appellate review.  

Respiratory Disorder

The Veteran is also seeking entitlement to service connection for a respiratory disorder.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A review of the record does not reflect that the Veteran has been afforded a VA respiratory examination.  The Veteran has alleged that he was exposed to asbestos while serving on the USS Hancock.  He alleged that asbestos came from "fumes and chips" and he had a hard time breathing now.  In light of the fact that the Veteran did serve aboard this vessel for several years in the 1970s, the Board finds that he should be afforded a VA respiratory examination to determine whether he suffers from a chronic respiratory disorder, and if so, whether it is at least as likely as not related to alleged asbestos exposure or otherwise related to military service.  

Loss of Smell

Finally, the Veteran contends that he is entitled to service connection for a disability associated with loss of smell.  At present, the record does not reflect that the Veteran has ever been diagnosed with a chronic disability resulting in the loss of smell.  

Nonetheless, the Veteran, as a lay person, is competent to testify to symptoms he himself would experience.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination before an appropriate physician to determine whether he suffers from a current disability associated with a loss of smell.  If so, the examiner should identify this disability and opine as to whether it is at least as likely as not that it manifested during, or as a result of, active military service, to include exposure to herbicidal agents or asbestos if exposure to these chemicals is confirmed.  

Accordingly, the case is REMANDED for the following action:

1.  Additional attempts should be taken to obtain records that may corroborate the Veteran's report of service either in the inland waters of Vietnam or on the landmass of Vietnam itself in 1975.  Specifically, the ship logs/deck logs should be requested for the USS Hancock from March 1975 through July 1975.  Any records that are obtained must be associated with the claims file.  If no records can be located than this must be noted in the claims file.  The Veteran also must be informed of this in writing (or orally if a written report of contact is prepared) and a record of this communication must be associated with the claims file.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate individual to determine whether he suffers from a current psychiatric disability that manifested during, or as a result of, active military service.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) What current psychiatric disability(s), if any, does the Veteran currently suffer from?

(b) If a psychiatric disability other than PTSD is identified, the examiner should opine as to whether it is at least as likely as not that this current disability manifested during, or as a result of, active military service.  

(c) The examiner should also address the fact that the Veteran has been diagnosed with major depressive disorder during the claims period and opine as to whether it is at least as likely as not that he suffers from chronic depression that manifested during, or as a result of, active military service.  

(d) Finally, if PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not related to military service, assuming that a stressor has in fact been verified.  

A complete rationale must be offered for all opinions provided.  The Veteran's lay assertions must also be considered and discussed.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine whether he suffers from a current respiratory disability that manifested during, or as a result of, active military service.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Identify whether the Veteran suffers from a current chronic respiratory disability.

(b) If a chronic respiratory disability(s) is identified, opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service, to include as secondary to exposure to asbestos or jet fuel.  The Board notes that exposure to asbestos during service has not been conceded.  However, the Veteran was serving on a naval vessel in the 1970s and reported exposure to "chips."

A complete rationale must be offered for all opinions provided.  The Veteran's lay assertions must also be considered and discussed.  

4.  Finally, after completion of the requested respiratory examination, the Veteran should also be scheduled for a VA examination before an appropriate physician to determine whether he suffers from a current disability associated with loss of smell that manifested during, or as a result of, active military service.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Identify any, if any, current chronic disability associated with the Veteran's reported loss of smell.  
	
(b) If any chronic disability is diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service, to include as due to his reported exposure to jet fuel.  

(c) Also, if any chronic disability was diagnosed, and if the respiratory examiner assigned to the Veteran determines that there is evidence of asbestos exposure, then the examiner should opine as to whether it is at least as likely as not that any current disability associated with a loss of smell is at least as likely as not due to exposure to asbestos during military service, or, whether it is at least as likely as not that the current disability was either caused by, or aggravated by, a respiratory disorder (if one is in fact identified).  

A complete rationale must be offered for all opinions provided.  The Veteran's lay assertions must also be considered and discussed.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


